Citation Nr: 1535057	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  14-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claim on appeal is decided.

The Veteran contends that he is unemployable due to service-connected anxiety disorder and prostate cancer.

In a May 2012 TDIU application, the Veteran indicated that he had a high school education, worked part-time doing maintenance since 2008, and was unable to continue working due to residuals of prostate cancer.  

In a January 2005 statement, J.R, the Veteran's former manager at a grocery store meat department, indicated that when the Veteran worked there he observed the Veteran lose his train of thought during the day, miss work assignments, become angry or frustrated, and appear very stressed out.

Records associated with a Social Security Administration (SSA) benefits determination note the Veteran previously worked as a meat cutter in a grocery store for about 30 years and was deemed disabled beginning January 2008 due to gout and osteoarthritis.  A SSA mental capacity assessment noted the Veteran did not allege mental impairment as a cause of his disability but had psychiatric symptoms consistent with PTSD, to include limitations in motivation, energy level, frustration tolerance, and recent memory.  The SSA evaluator noted that the Veteran's mental impairment was severe, but it did not meet or equal the severity of the listed gout and osteoarthritis.

In connection with March 2007 VA treatment, the Veteran reported that after separation from service he was unable to keep a job, was angry, got upset over small things, had "no feelings" after he returned from Vietnam, and was found to have symptoms of sleep impairment, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, and poor recent memory. 

In connection with June 2007 VA psychiatric treatment, the Veteran reported being unhappy, tense, and anxious during the day with symptoms of nightmares, intrusive thoughts, irritability, short temper, and insomnia.  

In April 2009, the Veteran's wife reported that the Veteran had frequent short-term memory loss, was easily aggravated, unmotivated, lacked energy, and did not grasp concepts the way he used to.  

A March 2012 VA prostate cancer examination report indicates the Veteran was diagnosed in June 2011 with adenocarcinoma of the prostate that was in remission following a July 2011 prostatectomy.  The examiner found that the surgery caused a voiding dysfunction resulting in urine leakage requiring absorbent material which had to be changed more than four times per day with increased urinary frequency every two to three hours in the daytime, erectile dysfunction, and bladder urgency.  The examiner opined that prostate cancer did not impact the Veteran's ability to work but provided no rationale.

In an April 2012 VA PTSD examination, the Veteran reported working part-time doing custodial work at a daycare facility and otherwise spending most of his time at home without social interaction, noting that he believed his physical health interfered with his activity level.  The Veteran indicated that he has been an angry person since his service in Vietnam, was fired at various factory and labor jobs for not getting along with others, and that he was a grocery store meat cutter for almost 30 years but fired in 2001 because they wanted him to take a lower paying job.  The examiner noted that throughout the examination the Veteran's eyes were closed "as if he were asleep," and that he required additional prompts to respond to the examiner.  The examiner diagnosed anxiety disorder due to symptoms of nightmares, sleep impairment, diminished interest in activities, low energy, anger, irritability, depression related to prostate cancer and subsequent incontinence.  The examiner opined that the anxiety disorder caused social impairment due to mild or transient symptoms with a decrease in work efficiency and the ability to perform occupational tasks only during periods of significant stress.  

In July 2012, the Veteran's part-time employer indicated the Veteran stopped working in May 2012 as a custodian due to health problems that prevented heavy lifting and working in cold areas.  The daycare administration noted that the Veteran could no longer open doors during the winter due to the effects of the cold on his hands and was unable to mop the gymnasium.

In an October 2012 notice of disagreement, the Veteran contended that the residuals of prostate cancer caused him to avoid being around others because he was afraid of having an accident and that he would not be able to work with the public because he would be unable to walk away when he had to go to the bathroom.  He stated that he would need an occupation with close, easy access to bathroom facilities at all times that allowed him to go to the bathroom whenever he needed.  He also stated that his anxiety disorder limited his ability to work around other people.

In August 2014, the Veteran's representative noted that the Veteran's SSA disability determination was granted, in part, due to a moderate mental health disability and contended that the Veteran's mental health limitations, prostate cancer, and limited professional and education experience prevented him from being employable in his community.

Following its review of the record, the Board has determined that the Veteran should be afforded additional VA examinations in order to ascertain whether the Veteran is unemployable due to his service-connected disabilities.  In this regard, the Board notes that the report of the prostate cancer examination discussed above is inadequate because the examiner failed to provide the rationale for the opinion that the disability did not affect the ability to work.  Therefore, another examination addressing the impact of the prostate cancer residuals on the Veteran's employability is required.  Moreover, since the Veteran has not been afforded a VA examination to determine the impact of his service-connected psychiatric disability on his employability since 2012, the Board has determined that he should also be afforded a VA psychiatric examination.  Finally, the Board notes that the Veteran has been granted service connection for diabetes mellitus since the RO last adjudicated his TDIU claim.  He has not been provided a VA examination to determine the impact of his diabetes mellitus on his employability.  Therefore, the Board has determined that he should be provided such an examination and the RO or the Appeals Management Center (AMC) should readjudicate the TDIU claim with consideration of the impairment from the Veteran's diabetes mellitus.

As the case must be remanded, the RO or the AMC should obtain and associate with the record all outstanding, pertinent VA records from February 2015 to the present.

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment records for the time period from February 2015 to the present.

2. Then, the Veteran should be afforded VA examinations by examiners with sufficient expertise to determine the impact of service-connected diabetes mellitus, anxiety disorder and prostate cancer on his employability.  All pertinent evidence of record must be made available to and reviewed by the VA examiners.  Any indicated studies should be performed.

The examiners should provide an assessment of the impact of the service-connected disabilities on the Veteran's ability to work, to include their opinions concerning whether the disabilities are sufficient by themselves to render the Veteran unemployable.   

The rationale for all opinions expressed should also be provided.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




